Exhibit 10.2
***Text Omitted and Filed Separately
with the Securities and Exchange Commission.
Confidential Treatment Requested
Under 17 C.F.R. Sections 200.80(b)(4)
and 240.24b-2
CONFIDENTIAL


BELLICUM PHARMACEUTICALS, INC.
SPONSORED RESEARCH AGREEMENT NO. 2


THIS SPONSORED RESEARCH AGREEMENT (the “Agreement”) is entered into and made and
effective as of May 20, 2016 (“Effective Date”) by and between BELLICUM
PHARMACEUTICALS, INC., with offices at 2130 West Holcombe Boulevard, Suite 800,
Houston, Texas 77030, United States of America (“Sponsor”), and ACADEMISCH
ZIEKENHUIS LEIDEN, also acting under the name Leiden University Medical Centre,
with offices at Albinusdreef 2, 2333 ZA Leiden, The Netherlands (“Leiden”).
Sponsor and Leiden are referred to herein collectively as the “Parties” or
individually as a “Party.”


RECITALS
WHEREAS, the Parties desire to undertake the research contemplated by this
Agreement, which is of mutual interest and benefit to Leiden and Sponsor;


WHEREAS, under this Agreement Sponsor will provide funding and/or other support
for certain research to be performed at Leiden, as described more fully in the
Research Program attached hereto as Appendix A, and Sponsor shall have the
license and option rights specified herein;


NOW, THEREFORE, in consideration of the foregoing, the mutual promises
hereinafter set forth, and for valuable consideration, the receipt and
sufficiency of which are acknowledged, the Parties, intending to be legally
bound by the terms, conditions, and covenants of this Agreement, hereby agree as
follows:


1.RESEARCH PROGRAM. Leiden shall […***…] perform the work (the “Research”) set
forth in Appendix A to this Agreement (the “Research Program”), which is
attached hereto and incorporated herein and may be amended in accordance with
the terms of this Agreement. Before starting any Research, Leiden must obtain
all approvals necessary for the conduct of the Research.


2.PRINCIPAL INVESTIGATOR. Dr. […***…] (the “Principal Investigator”) will
supervise the Research. If, for any reason, s/he is unable to continue to serve
as Principal Investigator, Sponsor and Leiden shall attempt to find a successor
acceptable to both Parties, in which case such mutually agreed successor
thereafter shall be designated the Principal Investigator for purposes of this
Agreement. If such a mutually agreed successor is not available or is not
identified, this Agreement shall be immediately terminated upon Sponsor’s
delivery to Leiden of written notice of termination.


3.PERIOD OF PERFORMANCE. The Research shall be conducted during the period
beginning on the date that is […***…] after the Effective Date (the “Start
Date”) and ending on the third anniversary of the Start Date, unless this period
is extended in accordance with this Section 3 (this initial 3-year period, as it
may be extended, the “Term”). Each twelve-month period after the Effective Date
until the third anniversary of the Effective Date shall be referred to herein as
a “Contract Year.” In the third Contract Year, Leiden and Sponsor will negotiate
in good faith a potential extension of the Term on the basis of how the Research
is


    
***Confidential Treatment Requested

--------------------------------------------------------------------------------

Sponsored Research Agreement No. 2
CONFIDENTIAL


proceeding. Any such extension of the Term requires mutual agreement of the
Parties that is executed in writing by authorized signatories of each of the
Parties.


4.TOTAL COSTS. In consideration of Leiden’s performance of the Research in
accordance with Appendix A, during the Term Sponsor agrees to support the
Research by paying the amounts as specified in the Budget, which is set forth in
Appendix B, provided that, if the Research is completed in accordance with this
Research Program, the total of such costs paid by Sponsor under this Agreement
will be Two Million Five Hundred Forty Seven Thousand and Four Hundred Fifteen
Euro (EUR2,547,415) (“Total Cost”).


5.PAYMENTS. Leiden shall invoice Sponsor for each […***…] payment, such invoices
to be delivered to Sponsor (a) for the first such […***…], within […***…] after
the Effective Date, and (b) thereafter within […***…] after the end of each
[…***…]. So long as Leiden complies with the material terms and conditions of
this Agreement, Sponsor shall pay Leiden, within […***…] of receipt of invoice,
as follows: […***…] of the Total Cost (i.e., EUR212,284.58) per […***…].


Invoices should be sent to:


Name:    Accounts Payable
Company:    Belllicum Pharmaceuticals, Inc.
Address:
2130 West Holcombe Boulevard, Suite 800

Houston, Texas 77030, United States of America
Email:    accounting@bellicum.com


Sponsor’s checks shall be made payable to:


Leiden University Medical Centre
Attn. Managing Director Division 4
Albinusdreef 2
2333 ZA LEIDEN
The Netherlands


6.EARLY TERMINATION.


A.
Should Leiden materially breach this Agreement or become unable to perform
hereunder, Sponsor shall have the right to terminate this Agreement. Sponsor
shall notify Leiden in writing of its intention to terminate, and termination
shall become effective thirty (30) days thereafter if, during such thirty (30)
day period, Leiden is unable to cure the breach or rectify its performance.



B.
Material breach of this Agreement by Sponsor and failure of Sponsor to pay any
undisputed amount owed hereunder within thirty (30) days after receipt of an
invoice from Leiden shall be cause for Leiden to terminate

 


2
***Confidential Treatment Requested



--------------------------------------------------------------------------------


Sponsored Research Agreement No. 2
CONFIDENTIAL


this Agreement. Leiden shall notify Sponsor in writing of its intention to
terminate this Agreement on such grounds, and termination shall become effective
thirty (30) days thereafter if, during such thirty (30) day period, Sponsor has
not paid all undisputed amounts then owing in full.


7.REPORTS AND CONFIDENTIAL INFORMATION.


A.
From time to time during the Term, and upon Sponsor’s request, Leiden will
provide Sponsor with written reports of Research progress (“Interim Reports”).
As of the execution of this Agreement, the Parties contemplate that there will
be one (1) Interim Report delivered for each calendar quarter of each Contract
Year. If Sponsor identifies a problem in any such Interim Report, Sponsor may
request additional Interim Reports at its discretion. A final written report
will be provided to Sponsor at the completion or termination of the Research
Program (which will be on or before the last day of the Term) and which will
include all data and results (the “Results”) of such Research Program (“Final
Report”). The Final Report will contain raw and summary data and will be written
with sufficient detail as would be suitable for submission to a peer-reviewed
journal or inclusion in a regulatory filing. Each of the Interim Reports and the
Final Report are owned by Sponsor, and Sponsor has the right to use the Interim
Reports and the Final Report and the contents thereof for any lawful purpose,
subject to Article 9F.



B.
As used herein, “Confidential Information” shall mean all information that has
been or will be disclosed by or on behalf of a Party (the “Disclosing Party”),
to the other Party (the “Receiving Party”), directly or indirectly, in whatever
form, including (without limitation) any data, reports, analyses,
specifications, techniques, processes, technical information, ideas, know-how,
trade secrets, patents, patent applications and inventions (whether or not
patentable), drawings, designs and computer software, and which is, or which
should reasonably be expected to be, of a confidential nature. For clarity, any
information disclosed by Sponsor related to any compounds, samples, or other
materials provided by Sponsor under this Agreement shall be Confidential
Information of Sponsor. With respect to any and all Confidential Information
received from the Disclosing Party in the course of this Agreement, the
Receiving Party shall:

a)
keep such information confidential;

b)
not communicate, disclose or otherwise make available such information to any
third party (not including sublicensees) except with prior, written and explicit
consent from the Disclosing Party;

c)
communicate, disclose or otherwise make available such information to members of
its personnel and sublicensees only and strictly on a “need-to-know” basis, that
is, only in so far as disclosure to a particular individual is strictly
necessary for the purpose of this



3

--------------------------------------------------------------------------------


Sponsored Research Agreement No. 2
CONFIDENTIAL


Agreement and always subject to confidentiality and non-use obligations no less
stringent than those set out in this Article 7.B;
d)
not use such information other than for the purpose for which the information
was disclosed;

e)
take all reasonable steps to ensure that such information shall be protected
against unauthorized access, theft, and the like.



C.
The obligations as set out in Article 7.B shall not apply or shall cease to
apply, to information of which the Receiving Party can demonstrate by
(documentary) evidence:

a)
that it was in the public domain prior to the disclosure under this Agreement;

b)
that it was in the Receiving Party’s possession prior to the disclosure under
this Agreement, provided it was not acquired by the Receiving Party under
confidentiality obligations directly or indirectly from the Disclosing Party;

c)
that, after its disclosure under this Agreement, it became part of the public
domain through no act or omission of the Receiving Party;

d)
that, after its disclosure under this Agreement, it was received by the
Receiving Party on a non-confidential basis from a third party who was legally
entitled to disclose that information; or

e)
that it is required under a statutory duty and/or court order to disclose,
provided that advance written notice is given to the Disclosing Party and the
Receiving Party takes all reasonable measures to protect the confidentiality of
the information and to cooperate with the Disclosing Party’s efforts, at its
expense, to avoid or limit disclosure.



D.
Upon termination or expiry of this Agreement, each Receiving Party will at the
first request of the Disclosing Party destroy any and all of the Disclosing
Party’s Confidential Information.



8.     PUBLICATIONS. Leiden reserves the right to publish the results of the
Research performed hereunder. Before publishing, however, Leiden agrees to
[…***…]. Sponsor may request that Leiden remove Sponsor’s Confidential
Information from such Proposed Publication, and Leiden will comply with all such
requests. In the event Sponsor asks to defer publication for the purposes of
seeking intellectual property protection upon inventions disclosed


4
***Confidential Treatment Requested

--------------------------------------------------------------------------------


Sponsored Research Agreement No. 2
CONFIDENTIAL


therein, Leiden shall not publish or otherwise disclose to any third party any
of the information contained in the Proposed Publication until (i) such time as
the relevant patent application(s) has/have been filed or (ii) the […***…],
whichever of (i) or (ii) occurs […***…]. Leiden shall give Sponsor the option,
when requested by the Sponsor, of receiving an acknowledgement in any
publication for its sponsorship of the Research. The Sponsor understands that
the basic objective of research activities at Leiden is the generation of new
knowledge and its expeditious dissemination. Therefore, in review of any
publication, the Sponsor shall […***…].


9.INTELLECTUAL PROPERTY.


A.
“Background Technology and Background IP Rights” shall mean, individually or
collectively, all intellectual property rights (including in patents and patent
applications) and other technology, know-how, and trade secrets, whether
patentable or not, that a Party owns or controls as of the Effective Date. Under
the terms of this Agreement, neither Party shall have any rights in any of the
Background Technology and Background IP Rights of the other Party. Sponsor shall
have no invention-related rights arising from this Agreement in any Leiden
inventions other than in the Sole Leiden Inventions and Joint Inventions, as
such terms are hereinafter defined.



B.
Title to any discovery or invention conceived or first reduced to practice in
the performance of the Research Program (herein a “Project Invention”) shall
be:  (i) assigned to Leiden if all of the inventors are Leiden employees,
consultants or independent contractors (“Sole Leiden Invention”), (ii) assigned
jointly to Sponsor and Leiden if the inventors include employees, consultants or
independent contractors of both Parties (“Joint Invention”), and (iii) assigned
to Sponsor if all the inventors are employees, consultants or independent
contractors of Sponsor (“Sole Sponsor Invention”). Inventorship shall be
determined in accordance with U.S. patent law.



C.
[Reserved]



D.
For any Sole Leiden Inventions and Joint Inventions that are of relevance to or
useful for the development, manufacture, commercialization and/or other
exploitation of Potential Products in the Field (as each of these capitalized
terms is hereinafter defined), Leiden hereby grants to Sponsor an exclusive
option to obtain (i) an exclusive license to use, practice, and otherwise
exploit such Sole Leiden Inventions in the Field anywhere in the world, and (ii)
an exclusive license to use, practice, and otherwise exploit Leiden’s interest
in such Joint Inventions in the Field anywhere in the world, including any
patents and other intellectual property rights claiming or covering such Sole
Leiden Inventions and Joint Inventions (the option granted for each such Sole
Leiden Invention and each such Joint Invention is referred to as an “Option”).
The option period with respect to the Option granted for each such Sole Leiden
Invention or Joint Invention will



5
***Confidential Treatment Requested

--------------------------------------------------------------------------------


Sponsored Research Agreement No. 2
CONFIDENTIAL


begin on the date of complete written disclosure of such Sole Leiden Invention
or Joint Invention (as applicable) by Leiden to Sponsor, and will expire […***…]
from that date (“Option Period”). Sponsor may, upon written notice to Leiden
requesting an extension, extend a given Option Period for […***…] at no
additional cost. Sponsor may exercise a given Option at any time during the
applicable Option Period, by giving written notice to Leiden of its exercise of
such Option. If Sponsor exercises a given Option, the Parties will enter into a
license agreement on commercially reasonable terms for the corresponding license
promptly thereafter.


For the purposes of this clause 9, Potential Products are defined as: any high
affinity TCR directed against a cancer associated antigen (CAA) described in the
Research Program, including but not limited to those specifically mentioned in
part A of the Research Program proposal attached hereto as of the Effective
Date, and high affinity TCRs directed against ovarian lineage antigens (OLA) as
well as the corresponding OLA antigens that are recognized by the high affinity
OLA specific TCRs. Each Party will use […***…] (i) to specifically identify CAAs
and any corresponding high affinity TCRs that are researched by Leiden with
Sponsor’s funding support, and (ii) to update and amend the description of the
Research Program to add such specifically identified CAAs and/or TCRs. If the
Research Program is amended by mutual written consent of both Parties to add
additional CAAs, other Potential Products directed against such additional CAAs
are added to this clause 9. For the purposes of this clause 9, the “Field” is
defined as: all fields relevant to or supportive of the development,
manufacture, commercialization and/or other exploitation of each such Potential
Product for use as a diagnostic or therapeutic in humans. For avoidance of
doubt, it is the Parties’ intention that Sponsor be granted an Option, under
each Sole Leiden Invention and each Joint Invention that is conceived or first
reduced to practice using Sponsor funding under this Agreement, that enables
Sponsor to obtain a license to use, practice and exploit such Sole Leiden
Invention and/or Joint Invention (as applicable) in connection with high
affinity TCRs directed against such original and added CAAs.


For clarity, Sponsor may exercise multiple Options during the Term, and during
any applicable Option Period and/or Option extension period following the Term,
in relation to different Potential Products.


E.
Leiden shall provide to Sponsor a complete written disclosure for each and every
Sole Leiden Invention and Joint Invention, whether or not patentable, first
conceived or reduced to practice in the performance of the Research funded under
this Agreement, promptly after each such Sole Leiden Invention and Joint
Invention is made.



F.
Any data, information, results, technology, know-how, and trade secrets
generated, developed, derived or otherwise obtained in the performance of the
Research Program, to the extent the foregoing do not constitute a Sole Leiden





6
***Confidential Treatment Requested
 

--------------------------------------------------------------------------------


Sponsored Research Agreement No. 2
CONFIDENTIAL


Invention, a Sole Sponsor Invention or a Joint Invention (“Research Program
IP”), shall be jointly owned by Leiden and Sponsor. Each Party shall have the
right to use the Research Program IP for all lawful purposes, and each will
treat the Research Program IP in the same manner as it treats its own
confidential information. Neither Party shall publish or otherwise publicly
disclose any Research Program IP without the other Party’s prior written
approval (not to be unreasonably withheld, conditioned or delayed). Sponsor
shall be provided reasonable access to any of Leiden’s personnel and agents that
performed any of the Research or created or generated any of the Research
Program IP, upon reasonable advance written request by Sponsor.


G.
It is anticipated that the form and terms of any license agreement entered into
by the Parties pursuant to Section 9.D would be based on a form and terms
similar to those set forth in the License Agreement and in Appendix C.



H.
The Parties shall negotiate in good faith the commercially reasonable terms of
each license agreement described in Section 9.D, subject to Article 9.G and the
terms in Appendix C. The Parties shall reach agreement regarding the terms of
each license agreement within a reasonable period of time, not to exceed […***…]
from the date on which Sponsor exercises the corresponding Option, unless the
Parties mutually agree in writing to extend such […***…] period. Each such
license agreement shall be executed promptly after the Parties mutually agree on
the terms of the license. If Sponsor elects not to exercise a particular Option
within its corresponding Option Period, or if the Option Period corresponding to
such particular Option expires, or if Sponsor exercises a particular Option and
the Parties do not enter into a license agreement within the […***…] negotiation
period described in this subsection H (which may be extended by mutual agreement
in writing), Leiden shall be free to exploit or have exploited Leiden’s rights
in the relevant Sole Leiden Invention or Joint Invention (as applicable), as it
sees fit; provided that (i) Sponsor has no obligation to grant Leiden any rights
or licenses under Sponsor’s intellectual property rights that may be necessary
or useful for such exploitation by Leiden or its licensees or transferrees, and
(ii) Sponsor is not limited in any manner from enforcing its intellectual
property rights against Leiden or Leiden’s licensees or transferrees.



I.
Each Party makes no representation or warranty that any act or any manufacture
that uses information from the Research Program, including any Project Invention
and/or any Research Program IP, (whether under a license under this Article 9 or
otherwise) will be free from infringement of patents of third parties or other
rights of third parties.



10.NO OTHER FUNDING. Leiden and the Principal Investigator agree that no
government funding or third-party funding will be used to conduct any of the
Research, if such funding would require Leiden or the Principal Investigator to
grant any rights and/or licenses to such government or third-party funder with
respect to the Results.


7
***Confidential Treatment Requested



--------------------------------------------------------------------------------


Sponsored Research Agreement No. 2
CONFIDENTIAL


11.ANIMAL AND HUMAN STUDIES. Any use of human subjects or live, vertebrate
animals in the performance of Research hereunder shall comply with all
applicable laws and government regulations. Leiden will not begin any research
involving vertebrate animals until all necessary institutional approvals have
been received.


12.WARRANTIES; DISCLAIMER.


A.
Leiden shall not knowingly incorporate in any deliverable under this Agreement
any intellectual property rights of any third party.



B.
Except as expressly set forth in this Agreement, NEITHER PARTY MAKES ANY
REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED. THERE ARE NO EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, INCLUDING WITH RESPECT TO ANY PROJECT
INVENTION, RESEARCH PROGRAM IP, COMPOUNDS, SAMPLES, OR OTHER MATERIALS PROVIDED
BY SPONSOR OR THAT SAME SHALL BE FREE OF INFRINGEMENT OF THIRD PARTY
INTELLECTUAL PROPERTY RIGHTS OR OTHER RIGHTS.



C.
To the extent permitted by applicable law, a Party shall in no event be liable
for any direct, indirect, consequential loss, damage, claim, demand and/or
expense – of whatever nature – whether arising by way of a third party claim or
otherwise – resulting from or in connection with the use and/or the exploitation
of the Project Inventions and/or the Research Program IP by the other Party and
its licensees and transferrees.



D.
Each Party (the “Indemnifying Party”) shall indemnify and hold harmless the
other Party (the “Indemnified Party”) in respect of any loss, liability, damage,
claim, cost, demand and/or expense arising or resulting from a claim brought by
a third party and incurred or suffered by or imposed upon the Indemnified Party
as a result of or in connection with the use and/or the exploitation of the
Project Inventions and/or the Research Program IP by the Indemnifying Party and
its licensees and transferrees (each a “Claim”). The Indemnified Party shall
provide prompt written notice to the Indemnifying Party of the initiation of any
Claim that may reasonably lead to the Indemnified Party’s claim for
indemnification under this Section 12.D. Upon receipt of such notice, the
Indemnifying Party shall have the right to assume the defence and settlement of
such Claim, provided that it shall not settle any Claim without the Indemnified
Party’s written consent (such consent not to be unreasonably withheld,
conditioned or delayed). The Indemnified Party shall cooperate with the
Indemnifying Party in the defence of such Claim and provide assistance as may
reasonably be required or requested by the Indemnifying Party.









8

--------------------------------------------------------------------------------


Sponsored Research Agreement No. 2
CONFIDENTIAL


13. NOTICES. Any notice or other communication under this Agreement shall be in
writing and shall be sufficiently served if sent by recorded delivery post or
registered mail,return receipt requested. or by reputable overnight courier, to
the following address:


In the case of notices to Leiden to:


Leiden University Research & Innovation Services (LURIS)
Attn. Director Technology Transfer Office
Poortgebouw Noord
Rijnsburgerweg 10
2333 AA LEIDEN
The Netherlands
With reference number: INV14MC432
C14MC1930


In the case of notices to Sponsor to:


Bellicum Pharmaceuticals, Inc.
Attn. Ken Moseley, J.D.
Senior VP & General Counsel
Life Science Plaza
2130 West Holcombe Boulevard
Suite 800
Houston, Texas 77030
United States of America


14.ASSIGNMENT. Neither Party may assign or transfer, in whole or in part, its
rights or obligations under this Agreement to any third party, without the other
Party’s prior written consent; provided that, without Leiden’s prior written
consent, Sponsor may assign this Agreement in its entirety to an Affiliate of
Sponsor or to an assignee or transferee of Sponsor’s entire business or of that
part of Sponsor’s business to which the subject matter of this Agreement
relates.


15.AMENDMENT. This Agreement may only be amended by prior written agreement of
authorized representatives of each of the Parties hereto.


16.WAIVER. A waiver by a Party of a breach or default of the other Party under
any of the provisions of this Agreement shall not be construed as a waiver of
any succeeding breach of the same or other provisions. Nor shall any delay or
omission on the part of a Party to exercise or avail itself of any right, power
or privilege that it has or may have under this Agreement, operate as a waiver
of any breach or default by the other Party.


17.USE OF NAMES. Sponsor may not use the “LUMC” or the full name “Leiden
University Medical Centre” or any adaptation thereof in any publicity or
advertising without the prior written consent of Leiden. Leiden may not use the
name or logo of Sponsor or its




9









--------------------------------------------------------------------------------


Sponsored Research Agreement No. 2
CONFIDENTIAL


sublicensees, or any adaptation thereof, in any publicity or advertising without
the prior written consent of Sponsor.


14.REFORM OF AGREEMENT. If part of this Agreement is or becomes invalid or
non-binding, the Parties shall remain bound to the remaining part. The Parties
shall replace the invalid or non-binding part by provisions which are valid and
binding and the effect of which, given the contents and purpose of this
Agreement, is, to the greatest extent possible, similar to that of the invalid
or non-binding part.


15.ENTIRE AGREEMENT. This Agreement contains the entire agreement of the Parties
in relation to its subject matter. Any appendices and schedules to this
Agreement shall form a part thereof. This Agreement may only be amended or
supplemented in writing, by way of a document signed by (the authorised
representatives of) all Parties. For the avoidance of doubt, each of the License
Agreement, dated April 20, 2015, and the Sponsored Research Agreement, dated
June 30, 2015, previously executed by the Parties remains in full force and
effect in accordance with their respective terms.


16.NO RESCISION. This Agreement may not be rescinded (“(in rechte) ontbonden”),
in whole or in part, by a Party to this Agreement.


17.COUNTERPARTS. This Agreement may be executed in one or more counterparts by
original, facsimile or PDF signature, each of which shall be deemed an original,
and all of which together shall constitute one and the same instrument, binding
on the Parties notwithstanding that each of the Parties may have signed
different counterparts.


18.SURVIVING TERMS. Expiration or termination of this Agreement for any reason
shall not relieve the Parties of any liability or obligation accruing prior to
such expiration or termination, nor affect the survival of any provision hereto
to the extent it is expressly stated to survive such expiration or termination.
In addition, the rights and obligations of the Parties under the following
provisions of this Agreement shall survive expiration or termination of this
Agreement: Articles 5 (for payments invoiced by Leiden but not yet paid); 7, 8,
9, 12, 13, 14,17 and 19.






<< Signature Page Follows >>




10



--------------------------------------------------------------------------------




CONFIDENTIAL






The Parties have executed this Agreement as of the Effective Date as follows:


Leiden University Medical Center            Bellicum Pharmaceuticals, Inc.






/s/ Guillaine E. de Blécourt        /s/ Thomas J. Farrell        
Name:    Guillaine E. de Blécourt            Name: Thomas J. Farrell
Title: Manager Division 4                Title: President & CEO
Date: May 27th, 2016                     Date: May 27th, 2016
















--------------------------------------------------------------------------------


Sponsored Research Agreement No. 2
CONFIDENTIAL


Appendix A
Research Program


Confidential


PROPOSAL


A. […***…]






***Confidential Treatment Requested
 



--------------------------------------------------------------------------------

Sponsored Research Agreement No. 2
CONFIDENTIAL


[…***…]






***Confidential Treatment Requested
 



--------------------------------------------------------------------------------

Sponsored Research Agreement No. 2
CONFIDENTIAL




[…***…]




***Confidential Treatment Requested
 



--------------------------------------------------------------------------------

Sponsored Research Agreement No. 2
CONFIDENTIAL


[…***…]
 




***Confidential Treatment Requested
 



--------------------------------------------------------------------------------

Sponsored Research Agreement No. 2
CONFIDENTIAL


[…***…]










***Confidential Treatment Requested
 



--------------------------------------------------------------------------------


Sponsored Research Agreement No. 2
CONFIDENTIAL




Appendix B
Budget
FINANCIAL SUPPORT 
 
[…***…]



6
***Confidential Treatment Requested
 

--------------------------------------------------------------------------------


Sponsored Research Agreement No. 2
CONFIDENTIAL


Appendix C
License Terms


Upfront fee
No upfront fee shall be due
Payments
Royalties on Net Sales
Licensee shall pay to LUMC a royalty rate of […***…]% on Net Sales (see
definition below).
Annual license maintenance fee
As of the 8th anniversary of the effective date of the first license agreement,
Licensee will begin paying an annual license maintenance fee of €30.000. As of
the 8th anniversary of the effective date of any additional license
agreement(s), Licensee will begin paying a supplementary annual license
maintenance fee of €10.000 for each such additional license agreement then in
effect.
Sublicense Income


a) […***…]% of Sublicense Income received for Sublicense Agreements entered into
[…***…];
b) […***…]% of Sublicense Income for Sublicense Agreements entered into […***…];
c) […***…]% of Sublicense Income for Sublicense Agreements entered into […***…]
(See definition of Sublicense Income below).
Milestone payments


For each TCR selected for Bellicum development:
   […***…]: […***…] euro
   […***…]: […***…] euro
    […***…]: […***…] euro


Milestone payments apply only once for a given TCR specificity, regardless of
the number of HLA restricted TCRs and licensed products (“Licensed Products”)
that are developed for that specificity.  So for example, a Licensed Product
based on […***…] might go all the way through approval and trigger each of the
milestone payments, but a Licensed Product based on […***…] would not trigger
additional milestone payments.  A TCR with specificity directed to a different
antigen (and related Licensed Products) would trigger its own one-time only
milestone payments.





7
***Confidential Treatment Requested



--------------------------------------------------------------------------------


Sponsored Research Agreement No. 2
CONFIDENTIAL


Performance & license obligations
Patent obligations
Licencee will insure that appropriate IP is secured on behalf of LUMC for
inventions directed to a TCR that is the subject of a Research Program and for
which a licence agreement is executed, as such TCR(s) is/are agreed within
[…***…] of the signing of said license agreement (for each such TCR, this IP is
the “TCR IP”).


Licensee will be obliged to diligently file and prosecute such applications on
behalf of LUMC, with the objective of obtaining optimal commercially reasonable
coverage for each such TCR IP.


All patent expenses incurred in acquition of TCR IP rights, including filing and
prosecution expenses, will be borne by Licensee.


Should Licensee later elect not to pursue said TCR IP, all rights, including TCR
IP prosecution rights, will revert to LUMC.


Performance obligations
Realistic performance obligations regarding each such TCR (and related Licensed
Products) for which a license agreement is executed shall be agreed between
Licensee and LUMC at time of signing such licence agreement.


Should Licensee fail to meet such agreed performance obligations (as these may
be amended or extended) regarding any such TCR (and related Licensed Products),
all rights regarding such TCR (and related Licensed Products), including TCR IP
prosecution rights, will revert to LUMC.



DEFINITIONS


Net Sales
The term "Net Sales" shall mean the gross amount of monies or cash equivalent or
other consideration which is received for the first arms-length sale of Licensed
Products by Licensee or its sublicensee(s) to third parties (whether end users,
wholesaler(s) or distributor(s)), less:
(i)    […***…];
(ii)    […***…];
(iii)    […***…]; and




8
***Confidential Treatment Requested







--------------------------------------------------------------------------------


Sponsored Research Agreement No. 2
CONFIDENTIAL




(iv)    […***…].


The term "Net Sales" in the case of non-cash sales, shall mean the fair market
value of the non-monetary consideration received by Licensee or sublicensees
that is attributable to the sale of Licensed Products to third parties. A sale
of a Licensed Product between Licensee and a sublicensee for resale to a third
party shall not be considered a “sale” for the purpose of this definition, but
the arms-length resale of such Licensed Product by such sublicensee or Licensee
(as applicable) to a third party shall be a “sale” under this definition.


Licensed Products
The term "Licensed Product(s)" shall mean any product, process or service the
manufacture, use, sale, offer for sale or import of which, absent the rights and
licenses granted by LUMC to Licensee hereunder, would infringe a Valid Claim.


Sublicense Income
The term "Sublicense Income" shall mean all cash and non-cash consideration,
including upfront payments, equity, sublicensing fees, milestone payments and
sublicense maintenance fees, actually received by Licensee that is directly
attributable to the grant of a sublicense under the license rights granted to
Licensee hereunder; provided that in the event that Licensee receives non-cash
consideration, Sublicense Income shall be calculated based on the fair market
value of such non-cash consideration, assuming an arm’s length transaction made
in the ordinary course of business. Notwithstanding anything to the contrary,
Sublicensing Income expressly excludes the following payments:
(a)    […***…];
(b)    […***…];
(c)    […***…]; or,
(d)    […***…].


Valid Claim
"Valid Claim" shall mean a claim of an issued or pending patent within the
Patent Rights, which claim has not expired, lapsed, been cancelled or become
abandoned irrevocably and has not been declared invalid or unenforceable by an
un-reversed and un-appealable decision or judgment of a




9
***Confidential Treatment Requested



--------------------------------------------------------------------------------


Sponsored Research Agreement No. 2
CONFIDENTIAL


court or other appropriate body of competent jurisdiction, and which has not
been admitted to be invalid or unenforceable through reissue, disclaimer or
otherwise.


Patent Rights
“Patent Rights” shall mean patent applications disclosing and claiming the
Results and (i) all patent applications (including provisional applications)
that claim priority from the referenced patent applications, (ii) any and all
divisions, reissues, re-examinations, renewals, continuations,
continuations-in-part (to the extent the claims are directed to subject matter
specifically described in the aforementioned patent applications and are
dominated by the claims of the existing Patent Rights), and extensions thereof,
(iii) any and all patents which issue from the foregoing described patent
applications, and all other counterparts, pending or issued, and patents in all
countries. Certain Patent Rights shall be identified in an appendix to each
license agreement.


10

